Citation Nr: 1100294	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  09-23 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for right 
testicular infarction and special monthly compensation for loss 
of use of a creative organ, due to hernia repair surgery 
performed at a VA facility in January 2008.


ATTORNEY FOR THE BOARD

Emily B. Joyner, Counsel










INTRODUCTION

The Veteran served on active duty from June 1972 to August 1983.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2008 rating decision by the Department of 
Veterans Affairs (VA), Regional Office (RO), in Nashville, 
Tennessee.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  VA has a duty to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(c), (d) (2010).

The Veteran asserts that he is entitled to compensation under 
38 U.S.C.A. § 1151 for right testicular infarction and special 
monthly compensation for loss of use of a creative organ based 
upon the right inguinal hernia surgery repair performed by VA on 
January 11, 2008.  The basis of the Veteran's claim is that, 
after the surgical repair of his right inguinal hernia was 
performed at a VA medical facility in January 2008, he suffered a 
right testicular infarction, which resulted in a nonfunctional 
right testicle (thus, loss of use of a creative organ).  In his 
notice of disagreement, he stated that he was never told of the 
possibility of the traumatic complication of loss of a testicle 
as a result of the surgery.  He asserts that had he been so 
informed, he would not have consented to the surgery, and he 
would have sought another facility to do the surgery.  He states 
that although he signed an electronic consent form prior to 
surgery, he was not told of the possibility that he could lose 
his testicle as a result of the surgery.  Further, he claims that 
he was never offered a hard copy of the consent form, and that he 
did not even know that he was signing a consent form.

A December 2007 VA treatment record notes that the Veteran had a 
right inguinal hernia repair surgery done in Japan in 2004.  
However, he felt that the hernia repair never healed, and a bulge 
had been present ever since.  He reported pain with pressure, 
with lifting heavy objects, and with straining.  The bulge was 
non-reducible.  It was noted that he wished to have operative 
intervention to prevent possible future complications.  He was 
noted to be scheduled for elective repair in early January.  

The Veteran underwent right inguinal hernia repair surgery on 
January 11, 2008.  The January 11, 2008, operative report notes 
that the Veteran was taken to the operative room.  The site of 
the surgery was verified, the consent was verified, and the 
Veteran was noted to have received preoperative antibiotics and 
subcutaneous Heparin.  He was noted to have tolerated the 
procedure well.  A January 14, 2008, urology clinic note 
indicates that the Veteran developed acute onset of right 
testicular pain.  There was a lot of swelling and ecchymosis of 
the scrotum.  Testicular ultrasound showed no blood flow to the 
testes and heterogeneous appearing right testicle, with normal 
left testicle.  It was noted that the Veteran was told that the 
right testicle was nonviable, and it would not be salvageable 
with surgery with ischemia of at least 48 hours.  

With respect to the informed consent issue, the Board notes that 
a January 11, 2008, VA surgery attending note indicates that 
repair of the right inguinal hernia may be difficult because of 
obesity and the recurrent nature of the lesion.  It was also 
noted that its anatomy would not be understood until exploration.  
A January 11, 2008, pre-operative note/anesthesiology attending 
note indicates that the patient was examined and the chart was 
reviewed.  It was specifically noted that the risks and benefits 
were discussed with the patient.  It was noted that the patient 
understood, and wished to proceed with the scheduled surgery and 
anesthesia plan.  

Moreover, a pre-operative note from January 11, 2008 indicates 
that "[i]nformed consent was obtained 6:57 AM on January 11, 
2008.  The full consent document can be accessed through Vista 
Imaging."  No informed consent document is contained in the 
record.  Because the Veteran claims not to have been informed 
about the possibility of losing a testicle as a result of the 
procedure, the Board is of the opinion that a copy of the signed 
informed consent document should be obtained and placed in the 
record.  Therefore, the case is remanded to obtain this document.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall obtain a copy of the 
January 11, 2008, signed informed consent 
document through Vista Imaging and associate 
it with the claims file.

2.  The RO/AMC will then review the Veteran's 
claims file and ensure that the foregoing 
development actions have been conducted and 
completed in full, and that no other 
notification or development action, in 
addition to those directed above, is 
required.  If further action is required, it 
should be undertaken prior to further claims 
adjudication.

3.  The RO/AMC will then readjudicate the 
Veteran's claims.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be allowed 
for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this remand are to obtain additional 
information and comply with all due process considerations.  No 
inference should be drawn regarding the final disposition of this 
claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
DEMETRIOS ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


